Gray, C. J.
If the declarations of the elder Reynolds in disparagement of his title were made before the demandant’s attachment, they were clearly admissible in evidence against the demandant who claimed under him, and the bill of exceptions does not show that they were made since the attachment.
The declarations of the same person, made at a different time, had no tendency to contradict the first declarations, and, if they were admissible at all, it was because they tended to prove the *114demandant’s original case. Kingsford v. Hood, 105 Mass. 495. The demandant did not except to their exclusion when offered in chief, and has no right of exception to their exclusion when offered in rebuttal. Wheeler v. Wheeler, 116 Mass. 297. Wallace v. Taunton Street Railway, ante, 91.

Exceptions overruled.